In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-448V
                                        UNPUBLISHED


    SHELLEEN SALAZAR-FIGUEROA,                              Chief Special Master Corcoran

                        Petitioner,                         Filed: July 26, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 11, 2021, Shelleen Salazar-Figueroa filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (SIRVA) resulting from adverse effects of an influenza (flu)
vaccination she received on September 8, 2020. Petition at 1. Petitioner further alleges
that the vaccination was administered within the United, States, her symptoms persisted
for more than six months, and neither Petitioner, nor any other party, has ever filed any
action or received or accepted compensation in the form of an award or settlement for
Petitioner’s vaccine-related injury. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On July 22, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Respondent found that “[P]etitioner has satisfied the criteria set forth in the Vaccine Injury
Table (Table) and the Qualifications and Aids to Interpretation (QAI) for SIRVA.” Id. at 7.
Specifically, Respondent determined that “[P]etitioner had no history of pain,
inflammation, or dysfunction in her left shoulder; her pain and reduced range of motion
occurred within 48 hours of receipt of an intramuscular vaccination; her symptoms were
limited to the shoulder in which the vaccine was administered; and no other condition or
abnormality was identified to adequately explain her symptoms.” Id. Respondent
concluded that “based on the record as it now stands, [P]etitioner has satisfied all legal
prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2